Case: 21-11011     Document: 00516330884         Page: 1     Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 24, 2022
                                  No. 21-11011
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Leo Robinson,

                                                           Plaintiff—Appellant,

                                       versus

   Wells Fargo Bank, N.A.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-601


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Leo Robinson purchased a home encumbered by a mortgage. He did
   not assume that mortgage but he still made a few payments on it. Ultimately,
   however, the previous owners of the home and debtors on the mortgage
   defaulted, prompting Wells Fargo to foreclose on the home. Robinson then


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11011     Document: 00516330884           Page: 2   Date Filed: 05/24/2022




                                    No. 21-11011


   sued Wells Fargo for wrongful foreclosure. The district court granted Wells
   Fargo’s motion for summary judgment because Robinson failed to produce
   evidence that there was a defect in the foreclosure—specifically, that he was
   entitled to notice of the foreclosure or that the notice Wells Fargo gave was
   defective. We agree with the district court and AFFIRM.
                              BACKGROUND
          Plaintiff-Appellant Leo Robinson purchased a home at 2306 Van
   Cleave Drive in Dallas, Texas. He obtained title on the home from the
   previous owners, the Browns. The Browns had a mortgage on the home with
   Defendant-Appellee Wells Fargo Bank, N.A. After the Browns sold the home
   to Robinson, they authorized him to make payments on the mortgage on their
   behalf. The Browns made no other alterations to the terms or obligations of
   the mortgage. Although Robinson did not assume the mortgage, from about
   February 2014 through October 2014, he made five payments to Wells Fargo.

          At some point, the Browns defaulted on the mortgage. Wells Fargo
   then initiated foreclosure proceedings on the home in 2017. Around July and
   August 2017, Wells Fargo posted the property, published a notice in the Daily
   Commercial Record for three weeks, and mailed notices to the Browns and
   Robinson. The home sold at the foreclosure sale on September 7, 2017, for
   $86,500.

          More than two years later, in January 2020, Robinson sued Wells
   Fargo for wrongful foreclosure in Texas state court. Wells Fargo removed
   the case to the district court and moved for summary judgment on




                                         2
Case: 21-11011       Document: 00516330884            Page: 3     Date Filed: 05/24/2022




                                       No. 21-11011


   Robinson’s claims.1 The district court granted the motion and dismissed
   Robinson’s wrongful foreclosure claim because he was not entitled to notice
   of the foreclosure, and even if he was, he received adequate notice under
   Texas law. Robinson appeals.

                                   DISCUSSION

          Robinson’s wrongful foreclosure claim is premised on Wells Fargo
   providing him with defective notice of the foreclosure sale. But he was not
   entitled to notice, and in any event, Wells Fargo produced evidence that it
   complied with the notice requirements under the Texas Property Code. The
   district court properly granted summary judgment on the claim, and we
   accordingly affirm.

          A district court’s grant of summary judgment is reviewed de novo. See
   Gurule v. Land Guardian, Inc., 912 F.3d 252, 256 (5th Cir. 2018). The three
   elements of wrongful foreclosure are “(1) a defect in the foreclosure sale
   proceedings; (2) a grossly inadequate selling price; and (3) a causal
   connection between the two.” Martins v. BAC Home Loans Servicing, L.P.,
   722 F.3d 249, 256 (5th Cir. 2013).

          As stated by the district court, the only defect Robinson alleges is lack
   of notice. Pursuant to the Texas Property Code, “the mortgage servicer of
   the debt shall serve a debtor in default under a deed of trust or other contract


          1
           Robinson asserted multiple claims, but he only challenges the grant of summary
   judgment on the wrongful foreclosure claim.




                                             3
Case: 21-11011       Document: 00516330884            Page: 4    Date Filed: 05/24/2022




                                       No. 21-11011


   lien on real property used as the debtor’s residence with written notice by
   certified mail stating that the debtor is in default . . . before notice of sale can
   be given.” Tex. Prop. Code § 51.002(d) (emphasis added). The notice
   of sale must then be sent to the debtor. Id. § 51.002(b)(3). A debtor is
   someone “who, according to the records of the mortgage servicer of the debt,
   is obligated to pay the debt.” Id. Only the individual who executes the deed
   of trust or loan is obligated to pay the debt. See Garza v. Wells Fargo Bank,
   N.A., 632 F. App’x 222, 224 (5th Cir. 2016) (stating a debtor is a party to the
   deed of trust).

           There is no dispute that Robinson was not an obligor on the mortgage.
   He was not a party to the mortgage nor was he required to make payments on
   it. There is also no evidence that Robinson assumed the mortgage. And
   importantly, Wells Fargo’s records did not show that Robinson was a debtor
   to the mortgage. See Tex. Prop. Code § 51.002(b)(3) (defining debtor as
   one obligated to pay the debt “according to the records of the mortgage
   servicer”). Because Robinson was not a debtor, he was not entitled to notice.
   See Garza, 632 F. App’x at 224 (concluding a non-debtor was not entitled to
   foreclosure notice and affirming the dismissal of § 51.002 claim).

          Robinson’s only argument is that he effectively assumed the loan by
   making five payments in 2014. He fails to acknowledge, however, the
   Property Code’s requirement that the mortgage servicer’s records show that
   he was a debtor and the lack of evidence that he legally assumed the loan
   rather than simply made a few payments on it. Robinson points to no case law
   that supports his theory that his five payments were an effective assumption




                                            4
Case: 21-11011        Document: 00516330884         Page: 5   Date Filed: 05/24/2022




                                     No. 21-11011


   of the mortgage. Because Robinson did not assume the mortgage, and was
   not a debtor, he was not entitled to notice.

             Even if Robinson was entitled to notice, Wells Fargo produced prima
   facie evidence that it complied with the notice requirement. “Service of
   notice is complete when the notice is sent via certified mail.” Tex. Prop.
   Code § 51.002(e). “The affidavit of a person knowledgeable of the facts to
   the effect that service was completed is prima facie evidence of
   service.” Id. Wells Fargo satisfied its burden of proof by presenting evidence
   of mailing the notice to Robinson and the deed of foreclosure in which the
   constable attests that she mailed notice to Robinson’s last known address.
   There is no requirement that Robinson receive the notice. See Martins, 722
   F.3d at 256. Because Robinson provides no evidence to rebut the constable’s
   deed that she mailed him notice, Wells Fargo showed that it complied with
   the notice requirement in § 51.002(e), even if Robinson was entitled to
   notice.

                                 CONCLUSION

             Robinson was not a party to the mortgage that encumbered the home.
   Nor was he obligated to pay the mortgage. Pursuant to the Texas Property
   Code, he was therefore not a debtor entitled to notice when Wells Fargo
   foreclosed on the home. And if he were entitled to notice, Wells Fargo
   produced evidence that it complied with the Texas Property Code’s notice
   requirements. Robinson has failed to produce evidence on the defect element
   of his wrongful foreclosure claim. We thus AFFIRM the district court’s
   order granting Wells Fargo’s motion for summary judgment.




                                          5